     Case 2:20-cv-00746-APG-EJY Document 14 Filed 08/13/20 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9     KATHRYN SHINKLE, an Individual,
                                                       CASE NO.: 2:20-cv-00746-APG-EJY
10                        Plaintiff,
                                                       NOTICE OF WITHDRAWAL OF
11     vs.                                             ATTORNEY MARTA D.
                                                       KURSHUMOVA
12     NEVADA DONOR NETWORK, INC., a
       Domestic Nonprofit Corporation; DOES I -
13     X; ROE CORPORATIONS I -X.

14                    Defendant.

15

16           Plaintiff Kathryn Shinkle, by and through her counsel Jenny L. Foley, Esq., hereby

17    requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of record from the

18    above-captioned case. Plaintiff has been and continues to be represented in this matter by Jenny

19    L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.

20    ///

21    ///

22    ///

23    ///

24    ///


                                                 Page 1 of 3
     Case 2:20-cv-00746-APG-EJY Document 14 Filed 08/13/20 Page 2 of 2



 1          Dated this 13th day of August, 2020.

 2                                       HKM EMPLOYMENT ATTORNEYS LLP

 3                                       /s/ Jenny L. Foley
                                         Jenny L. Foley, Ph.D., Esq.
 4                                       Nevada Bar No. 9017
                                         1785 East Sahara, Suite 300
 5                                       Las Vegas, Nevada 89104
                                         Tel: (702) 805-8340
 6                                       Fax: (702) 920-8112
                                         E-mail: jfoley@hkm.com
 7                                       Attorney for Plaintiff

 8

 9

10                                         IT IS SO ORDERED.

11

12                                         _____________________________________
                                           U.S. MAGISTRATE JUDGE
13
                                           Dated: August 13, 2020
14

15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 3
